Exhibit 10.8

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

OCWEN LOAN SERVICING, LLC,

as Servicer (prior to the respective MSR Transfer Dates)

HLSS HOLDINGS, LLC,

as Receivables Seller (and as Servicer on and after the respective MSR Transfer
Dates)

AND

HLSS SERVICER ADVANCE FACILITY TRANSFEROR, LLC,

as Depositor

Dated as of September 13, 2012

HLSS SERVICER ADVANCE RECEIVABLES BACKED NOTES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

        Page   Section 1.   Definitions; Incorporation by Reference     4   
Section 2.   Transfer of Receivables     7    Section 3.   OLS’s and HLSS’s
Acknowledgment and Consent to Assignment     9   

Section 4.

 

Representations, Warranties and Certain Covenants of OLS, as Servicer (prior to
the related

MSR Transfer Date) and as Initial Receivables Seller (prior to the related MSR
Transfer Date)

    10    Section 5.  

Representations, Warranties and Certain Covenants of HLSS, as Servicer (on or
after the

related MSR Transfer Date) and as Receivables Seller

    17    Section 6.   Termination     26    Section 7.  

General Covenants of OLS, as Initial Receivables Seller (prior to the final MSR
Transfer

Date) and Servicer (prior to the final MSR Transfer Date)

    26    Section 8.   General Covenants of HLSS, as Receivables Seller and
Servicer     29    Section 9.   Grant Clause     32    Section 10.   Conveyance
by Depositor; Grant by Issuer     33    Section 11.   Protection of Indenture
Trustee’s Security Interest in Trust Estate     33    Section 12.  
Indemnification by OLS     34    Section 13.   Indemnification by HLSS     35   
Section 14.   Miscellaneous     37    Schedule 1-A   Form of Assignment of
Receivables   Schedule 1-B   Form of Assignment of Receivables  

 

i



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT (as may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”) is made as of September 13, 2012 (the “Effective Date”), by and
among OCWEN LOAN SERVICING, LLC (“OLS”), a Delaware limited liability company,
as initial receivables seller (prior to the respective MSR Transfer Dates) and
as servicer (prior to the respective MSR Transfer Dates), HLSS HOLDINGS, LLC
(“HLSS”), a Delaware limited liability company, as receivables seller and as
servicer (on and after the respective MSR Transfer Dates), and HLSS SERVICER
ADVANCE FACILITY TRANSFEROR, LLC, a Delaware limited liability company, as
depositor (the “Depositor”).

RECITALS

(a) The Depositor is a special purpose Delaware limited liability company. The
Depositor and OLS are parties to that certain Receivables Sale Agreement (the
“Original Receivables Sale Agreement”), dated as of August 31, 2010 (the
“Original Closing Date”). The Original Receivables Sale Agreement was amended
and restated in its entirety by that certain Amended and Restated Receivables
Sale Agreement (the “Amended and Restated Receivables Sale Agreement”), dated as
of March 5, 2012 (the “Amended and Restated Closing Date”), among the Depositor,
HLSS and OLS. Pursuant to Section 14(a) of the Amended and Restated Receivables
Sale Agreement, HLSS, OLS and the Depositor may amend the Amended and Restated
Receivables Sale Agreement by written instrument provided that: (i) so long as
the Notes are outstanding, more than 50% of the Holders of all Outstanding
Notes, each Supplemental Credit Provider and each Liquidity Provider provide
their prior written consent, (ii) HLSS shall have delivered to the Indenture
Trustee an officer’s certificate to the effect that HLSS reasonably believes
that any such amendment will not have an Adverse Effect on the Noteholders, and
(iii) OLS shall promptly notify each Note Rating Agency of any such amendment
and shall furnish a copy of any such amendment to each such Note Rating Agency.
The Depositor, OLS and HLSS wish to amend and restate in its entirety the
Amended and Restated Receivables Sale Agreement in accordance with Section 14(a)
of the Amended and Restated Receivables Sale Agreement, pursuant to the terms
set forth in this Agreement.

(b) OLS is the “Servicer” under certain pooling and servicing agreements, sale
and servicing agreements, and servicing agreements (each, as may be amended,
supplemented, restated, or otherwise modified from time to time, a “Servicing
Agreement” and, collectively, the “Servicing Agreements”). Certain Servicing
Agreements will be designated as described herein for inclusion under this
Agreement, the Receivables Pooling Agreement and the Indenture (each, as may be
amended, supplemented, restated, or otherwise modified from time to time, a
“Designated Servicing Agreement” and, collectively, the “Designated Servicing
Agreements”).

(c) OLS has sold and is selling the economics associated with the servicing
rights under the Designated Servicing Agreements to HLSS, which is wholly owned
by Home Loan Servicing Solutions, Ltd., an exempted company formed under the
laws of the Cayman Islands. On the Amended and Restated Closing Date or the
Effective Date, as applicable, and until the MSR Transfer Date with respect to
any Designated Servicing Agreement, OLS shall continue to (i) be the “Servicer”
under such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, (iii) have the
right to collect the related Receivables in reimbursement of such Advances, and
(iv) have the right to



--------------------------------------------------------------------------------

collect Receivables in existence on the Amended and Restated Closing Date or the
Effective Date, as applicable, related to Advances. Upon its disbursement of an
Advance pursuant to a Designated Servicing Agreement, OLS, as servicer (until
the related MSR Transfer Date), becomes the beneficiary of a contractual right
to be reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement. Immediately, upon their creation, OLS shall sell
the related Receivables to HLSS for cash purchase prices equal to 100% of their
respective Receivable Balances pursuant to this Agreement (until the related MSR
Transfer Date) and the Purchase Agreement (defined below), and HLSS shall sell
and/or contribute the Receivables it purchases from OLS, to the Depositor as
described in Paragraph (g) below.

(d) When all required consents and ratings agency letters required for a formal
change of the named servicer under a Designated Servicing Agreement from OLS to
HLSS shall have been obtained, OLS shall sell to HLSS all of the servicing
rights and obligations under such Designated Servicing Agreement (the “MSR
Transfer Date”) pursuant to the Master Servicing Rights Purchase Agreement,
dated as of February 10, 2012, and related Sale Supplements, dated as of
February 10, 2012, May 1, 2012, August 1, 2012 and September 13, 2012, by and
between OLS and HLSS (as may be amended, supplemented, restated, or otherwise
modified from time to time and including any future sale supplements, the
“Purchase Agreement”). Following the MSR Transfer Date for any Designated
Servicing Agreement, HLSS shall be the “Servicer” under such Designated
Servicing Agreement, and HLSS shall thereafter (i) be the “Servicer” under such
Designated Servicing Agreement, (ii) have the obligation to make the required
Advances under such Designated Servicing Agreement, (iii) have the right to
collect the related Receivables in reimbursement of such Advances, and (iv) have
the right to collect Receivables in existence on the MSR Transfer Date related
to Advances. Upon its disbursement of an Advance pursuant to a Designated
Servicing Agreement, HLSS, as servicer (on and after the related MSR Transfer
Date), becomes the beneficiary of a contractual right to be reimbursed for such
Advance in accordance with the terms of the related Designated Servicing
Agreement. OLS will initially be engaged by HLSS as subservicer for all of the
Designated Servicing Agreements as to which the related MSR Transfer Date has
occurred under a subservicing agreement (as may be amended, supplemented,
restated or otherwise modified from time to time, a “Subservicing Agreement”).
Other subservicers may be appointed for some or all of the Designated Servicing
Agreements or for other servicing rights acquired by HLSS from time to time in
compliance with Section 5(a)(xxxiii) hereof.

(e) HLSS Servicer Advance Receivables Trust (formerly known as HomEq Servicer
Advance Receivables Trust 2010-ADV1 (the “Issuer”), HLSS, as servicer (on and
after the related MSR Transfer Date) and as Administrator, OLS, as servicer
(until the related MSR Transfer Date) and as subservicer (on the related MSR
Transfer Date), Deutsche Bank National Trust Company, as Indenture Trustee (the
“Indenture Trustee”), as Calculation Agent, as Paying Agent and as Securities
Intermediary, Barclays Bank PLC (“Barclays”), as administrative agent, Sheffield
Receivables Corporation and Ocwen Financial Corporation entered into an Amended
and Restated Indenture, dated as of March 5, 2012 (as amended, supplemented,
restated, or otherwise modified until the date hereof, the “Amended and Restated
Indenture”), amending and restating that certain Indenture, dated as of
August 31, 2010 (the “Original Indenture”).

 

2



--------------------------------------------------------------------------------

(f) Pursuant to the Original Indenture, the Issuer issued term amortizing
asset-backed notes in four classes and a variable funding note, all
collateralized by the Receivables. On the Amended and Restated Closing Date,
pursuant to the Amended and Restated Indenture, the Series 2010-ADV1 Class D
Term Notes were paid in full and retired. The remaining Series 2010-ADV1 Notes
were amended to have terms consistent with those set forth in the Amended and
Restated Indenture. On the Effective Date, pursuant to a Second Amended and
Restated Indenture (as may be amended, supplemented, restated or otherwise
modified from time to time and including any indenture supplement, the
“Indenture”), among the Issuer, HLSS, as servicer (on and after the related MSR
Transfer Date) and as Administrator, OLS, as servicer (until the related MSR
Transfer Date) and as subservicer (on the related MSR Transfer Date), the
Indenture Trustee, as Indenture Trustee, as Calculation Agent, as Paying Agent
and as Securities Intermediary, Barclays, as administrative agent and sole
Holder of the Series 2010-ADV1 Notes and Wells Fargo Securities, LLC, as
administrative agent, the Amended and Restated Indenture will be amended and
restated to provide for, among other things, the Issuer’s authority to issue
different Series of Advance Receivables Backed Notes from time to time, on the
terms and conditions set forth in the Indenture. Such Advance Receivables Backed
Notes shall be collateralized by the Aggregate Receivables and related property
and certain monies in respect thereof now owned and to be hereafter acquired by
the Issuer.

(g) HLSS, as receivables seller, desires to sell and/or contribute, assign,
transfer and convey to the Depositor all its contractual rights (A) to
reimbursement pursuant to the terms of a Designated Servicing Agreement for an
Advance (other than Servicing Fee Advances) made by the Servicer (including any
predecessor servicer) pursuant to such Designated Servicing Agreement, which
Advance has not previously been reimbursed, or (B) to payment pursuant to the
terms of a Designated Servicing listed on the Servicing Fee Advance Designated
Servicing Agreement Schedule for a Servicing Fee Advance owed the Servicer
pursuant to the terms of a Designated Servicing Agreement listed on the
Servicing Fee Advance Designated Servicing Agreement Schedule for a Servicing
Fee Advance owed to the Servicer pursuant to such Designated Servicing Agreement
which has been accrued by the Servicer but not paid, and including in either
case all rights of the Servicer (including any predecessor Servicer) to enforce
payment of such obligation under the related Servicing Agreement and which it
either acquires from OLS (before the related MSR Transfer Date) or creates
itself as described in (A) or (B) above (on or after the related MSR Transfer
Date), from the date hereof through the Receivables Sale Termination Date, under
the Designated Servicing Agreements (a “Receivable” and, collectively, the
“Receivables”), pursuant to the terms of this Agreement. The Depositor will
contemporaneously enter into a Second Amended and Restated Receivables Pooling
Agreement, dated as of even date herewith (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Receivables Pooling
Agreement”), amending and restating that certain Amended and Restated
Receivables Pooling Agreement dated as of March 5, 2012 (the “Amended and
Restated Receivables Pooling Agreement”), which in turn amended and restated
that certain Receivables Pooling Agreement dated as of August 31, 2010 (the
“Original Receivables Pooling Agreement”), to sell and/or contribute, assign,
transfer and convey to the Issuer all Receivables acquired by the Depositor from
HLSS, as receivables seller, immediately upon the Depositor’s acquisition of
such Receivables pursuant to this Agreement; provided, however, that all
Receivables in existence on the Amended and Restated Closing Date shall have
been transferred from OLS to the Depositor under the Original Receivables Sale
Agreement and from the Depositor to the Issuer under the Original Receivables
Pooling Agreement prior to the Amended and Restated Closing Date. For the
avoidance of doubt, a Receivable

 

3



--------------------------------------------------------------------------------

(h) In consideration of each transfer by HLSS, as receivables seller, to the
Depositor of the Transferred Assets on the terms and subject to the conditions
set forth in this Agreement, the Depositor has agreed to pay to HLSS a purchase
price equal to 100% of the fair market value thereof on each Sale Date. To the
extent the purchase price actually paid in cash by the Depositor for the
Transferred Assets is less than 100% of the fair market value thereof, the
consideration for such excess fair market value shall be an increase in the
value of the membership interest of the Depositor, 100% of which is held by
HLSS, by the amount by which the fair market value of such Receivable exceeds
the cash purchase price actually paid therefor.

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Incorporation by Reference.

(a) This Agreement is entered into in connection with the terms and conditions
of the Indenture. Any capitalized term used but not defined herein shall have
the meaning given to it in the Indenture.

Additional Receivables: As defined in Section 2(a)(iii).

Administrative Agent: As defined in the Indenture.

Aggregate Receivables: (i) All Initial Receivables under a Designated Servicing
Agreement sold and/or contributed by OLS, as receivables seller, to the
Depositor under the Original Receivables Sale Agreement and (ii) all Additional
Receivables under a Designated Servicing Agreement sold and/or contributed by
HLSS, as receivables seller, to the Depositor hereunder (including any such
Receivables acquired by HLSS from OLS prior to the MSR Transfer Date).

Agreement: As defined in the Preamble.

Amended and Restated Closing Date: As defined in the Recitals.

Amended and Restated Receivables Pooling Agreement: As defined in the Recitals.

Amended and Restated Receivables Sale Agreement: As defined in the Recitals.

Assignment of Receivables: Each agreement documenting an assignment by OLS to
HLSS substantially in the form set forth on Schedule 1-A, and each agreement
documenting an assignment by HLSS to the Depositor substantially in the form set
forth on Schedule 1-B.

Barclays: As defined in the Recitals.

Depositor: As defined in the Preamble.

 

4



--------------------------------------------------------------------------------

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

Effective Date: As defined in the Preamble.

HLSS: As defined in the Preamble.

HLSS Purchase Price: As defined in Section 2(b).

HLSS Related Documents: As defined in Section 5(a)(iii).

Indemnification Amounts: As defined in Section 13(c).

Indemnified Party: As defined in Section 13(c).

Indenture: As defined in the Recitals.

Indenture Trustee: As defined in the Recitals.

Initial Receivables: As defined in Section 2(a)(i).

Initial RSA: As defined in the Recitals.

Issuer: As defined in the Recitals.

MSR Transfer Date: As defined in the Recitals.

Notes: As defined in the Recitals.

OLS: As defined in the Preamble.

OLS Additional Receivables: As defined in Section 2(a)(ii).

OLS Indemnification Amounts: As defined in Section 12(c).

OLS Indemnified Party: As defined in Section 12(c).

OLS Related Documents: As defined in Section 4(a)(iii).

OLS Transferred Assets: As defined in Section 2(a)(ii).

Original Closing Date: As defined in the Recitals.

Original Indenture: As defined in the Recitals.

Original Receivables Pooling Agreement: As defined in the Recitals.

Original Receivables Sale Agreement: As defined in the Recitals.

Original Transferred Assets: As defined in Section 2(a)(i).

 

5



--------------------------------------------------------------------------------

Purchase: Each purchase by the Depositor from HLSS, as receivables seller, of
Transferred Assets.

Purchase Agreement: As defined in the Recitals.

Purchase Price: As defined in Section 2(c).

Receivable and Receivables: As defined in the Recitals.

Receivables Pooling Agreement: As defined in the Recitals.

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

Removed Servicing Agreement: As defined in Section 2(d).

Sale Date: (i) With respect to the Initial Receivables, each date from and
including the Original Closing Date to the Effective Date on which such Initial
Receivable was sold and/or contributed, assigned, transferred and conveyed by
OLS, as receivables seller, to the Depositor pursuant to the terms of the
Original Receivables Sale Agreement and (ii) with respect to any Additional
Receivables, each date from and including the Effective Date to the Receivables
Sale Termination Date on which such Additional Receivable is sold and/or
contributed, assigned, transferred and conveyed by HLSS, as receivables seller,
to the Depositor pursuant to the terms of this Agreement.

Series: As defined in the Indenture.

Series 2010-ADV1 Notes: As defined in the Indenture.

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

Stop Date: As defined in Section 2(d).

Subservicer: OLS or other subservicers that may be engaged by HLSS as
subservicer for all of the Designated Servicing Agreements or for other
servicing rights acquired by HLSS from time to time.

Subservicing Agreement: As defined in the Recitals.

Transferred Assets: As defined in Section 2(a)(iii).

UCC: As defined in Section 2(a)(i).

(b) The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

 

6



--------------------------------------------------------------------------------

Section 2. Transfer of Receivables.

(a) Transferred Assets.

(i) From the Original Closing Date to the Amended and Restated Closing Date, OLS
sold and/or contributed, assigned, transferred, and conveyed to the Depositor,
and the Depositor acquired from OLS, without recourse except as provided under
the Original Receivables Sale Agreement, all of OLS’s right, title and interest,
whether now owned or hereafter acquired, in, to and under each Receivable (1) in
existence on the Original Closing Date and in existence on any Business Day
after the Original Closing Date and prior to the Amended and Restated Closing
Date that is listed as a “Designated Servicing Agreement” on the Designated
Servicing Agreement Schedule as of the date such Receivable is created (the
“Initial Receivables”), and (2) all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the Uniform Commercial Code in effect in all applicable
jurisdictions (the “UCC”)), together with all rights of OLS to enforce such
Initial Receivables (collectively, the “Original Transferred Assets”).

(ii) Commencing on the Amended and Restated Closing Date, and until the opening
of business on the MSR Transfer Date for each Designated Servicing Agreement,
pursuant to the Purchase Agreement, OLS will sell to HLSS, for a cash purchase
price equal to 100% of the Receivable Balances thereof, (1) each Receivable, in
existence on any Business Day on or after the Amended and Restated Closing Date
and until the opening of business on the related MSR Transfer Date, that arises
under any Servicing Agreement that is listed as a “Designated Servicing
Agreement” on the Designated Servicing Agreement Schedule as of the date such
Receivable is created (“OLS Additional Receivables”) for which the MSR Transfer
Date has not yet occurred, and (2) all monies due or to become due and all
amounts received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC), together with all rights of HLSS to enforce
such OLS Additional Receivables (collectively, the “OLS Transferred Assets”).

(iii) Commencing on the Amended and Restated Closing Date, and until the close
of business on the Receivables Sale Termination Date, subject to the provisions
of this Agreement, HLSS, as receivables seller, hereby sells and/or contributes,
assigns, transfers, and conveys to the Depositor, and the Depositor acquires
from HLSS, without recourse except as provided herein, all of HLSS’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
(1) each Receivable in existence on any Business Day on or after the Amended and
Restated Closing Date and prior to the Receivables Sale Termination Date
(including the OLS Additional Receivables) that arises under any Servicing
Agreement that is listed as a “Designated Servicing Agreement” on the Designated
Servicing Agreement Schedule as of the date such Receivable is created
(“Additional Receivables”), and (2) all monies due or to become due and all
amounts received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC) (including the OLS Transferred Assets),
together with all rights of HLSS to enforce such Additional Receivables
(collectively, the “Transferred Assets”). Until the Receivables Sale Termination
Date, HLSS shall,

 

7



--------------------------------------------------------------------------------

automatically and without any further action on its part, sell and/or
contribute, assign, transfer and convey to the Depositor, on each Business Day,
each Additional Receivable not previously transferred to the Depositor and the
Depositor shall purchase each such Additional Receivable together with all of
the other Transferred Assets related to such Receivable.

(b) HLSS’s Purchase Price to OLS. In consideration of the sale to HLSS of the
OLS Additional Receivables and related OLS Transferred Assets, on the terms and
subject to the conditions set forth in this Agreement and pursuant to the
Purchase Agreement, HLSS will, on each Sale Date, pay and deliver to OLS, in
immediately available funds on the related Sale Date, or otherwise promptly
following such Sale Date if so agreed by OLS, as initial receivables seller
(prior to the related MSR Transfer Date), and HLSS, a cash purchase price (the
“HLSS Purchase Price”) equal to (i) in the case of one Receivable sold,
assigned, transferred and conveyed on such Sale Date, 100% of its Receivable
Balance on such Sale Date or (ii) in the case more than one Receivable is sold,
assigned, transferred and conveyed on such Sale Date, the aggregate of 100% of
their Receivables Balances on such Sale Date, payable in cash.

(c) Depositor’s Purchase Price. In consideration of the sale and/or
contribution, assignment, transfer and conveyance to the Depositor of the
Aggregate Receivables and related Transferred Assets, on the terms and subject
to the conditions set forth in this Agreement, the Depositor shall, on each Sale
Date, pay and deliver to HLSS, in immediately available funds on the related
Sale Date, or otherwise promptly following such Sale Date if so agreed by HLSS,
as receivables seller, and the Depositor, a purchase price (the “Purchase
Price”) equal to (i) in the case of one Receivable sold, assigned, transferred
and conveyed on such Sale Date, the fair market value of such Receivable on such
Sale Date or (ii) in the case more than one Receivable is sold, assigned,
transferred and conveyed on such Sale Date, the aggregate of the fair market
values of such Receivables on such Sale Date, payable in cash to the extent of
funds available to the Depositor, plus an increase in the value of the
membership interest of the Depositor, to the extent the Purchase Price exceeds
the cash paid.

(d) Removal of Designated Servicing Agreements and Receivables. On any date on
or after the satisfaction of all conditions specified in Section 2.1(c) of the
Indenture, HLSS may remove a Designated Servicing Agreement from the Designated
Servicing Agreement Schedule (each such Servicing Agreement so removed, a
“Removed Servicing Agreement”). Upon the removal of a Designated Servicing
Agreement from the Designated Servicing Agreement Schedule, (i) all Receivables
related to such Removed Servicing Agreement previously transferred to the
Depositor and Granted to the Indenture Trustee for inclusion in the Trust
Estate, shall remain subject to the lien of the Indenture unless purchased for
the aggregate of the Receivables Balances for such Receivables by a Person not
affiliated with the Servicer or the Receivables Seller or by a Person that is a
bankruptcy remote special purpose entity, as evidenced by an opinion of counsel
acceptable to the Administrative Agent, and (ii) all Receivables related to such
Removed Servicing Agreement arising on or after the date that the related
Servicing Agreement was removed from the Designated Servicing Agreement Schedule
(the “Stop Date”) shall continue to be sold and/or contributed by HLSS to the
Depositor (and, prior to the related MSR Transfer Date, by OLS to HLSS) until
all Receivables related to such Removed Servicing Agreement included in the
Trust Estate are paid in full or sold pursuant to the terms of the Indenture;
provided, however, that such Receivables sold and/or contributed to the
Depositor on or after the Stop Date shall not constitute Additional Receivables.

 

8



--------------------------------------------------------------------------------

(e) OLS Marking of Books and Records. Prior to the related MSR Transfer Date,
OLS shall, at its own expense, on or prior to the applicable Sale Date, in the
case of OLS Additional Receivables, indicate in its books and records (including
its computer records) that the Receivables arising under each Designated
Servicing Agreement and the related OLS Transferred Assets have been sold to
HLSS in accordance with this Agreement. OLS shall not alter the indication
referenced in this paragraph with respect to any Receivable during the term of
this Agreement (except in accordance with Section 9(a)). If a third party,
including a potential purchaser of a Receivable, should inquire as to the status
of the Receivables, OLS shall promptly indicate to such third party that the
Receivables have been sold and OLS (except in accordance with Section 9(a))
shall not claim any right, title or interest (including, but not limited to
ownership interest) therein.

(f) HLSS Marking of Books and Records. HLSS shall, at its own expense, on or
prior to the applicable Sale Date, in the case of Additional Receivables,
indicate in its books and records (including its computer records) that the
Receivables arising under each Designated Servicing Agreement and the related
Transferred Assets have been sold and/or contributed, assigned, transferred and
conveyed to the Depositor in accordance with this Agreement. HLSS shall not
alter the indication referenced in this paragraph with respect to any Receivable
during the term of this Agreement (except in accordance with Section 9(b)). If a
third party, including a potential purchaser of a Receivable, should inquire as
to the status of the Receivables, HLSS shall promptly indicate to such third
party that the Receivables have been sold and/or contributed, assigned,
transferred and conveyed and HLSS (except in accordance with Section 9(b)) shall
not claim any right, title or interest (including, but not limited to ownership
interest) therein.

Section 3. OLS’s and HLSS’s Acknowledgment and Consent to Assignment.

(a) Acknowledgment and Consent to Assignment. Each of OLS and HLSS hereby
acknowledges that the Depositor has sold and/or contributed, assigned,
transferred and conveyed to the Issuer, and that the Issuer has Granted to the
Indenture Trustee, on behalf of the Noteholders, the rights (but not the
obligations) of the Depositor under this Agreement, including, without
limitation, the right to enforce the obligations of each of OLS and HLSS
hereunder. Each of OLS and HLSS hereby consents to such Grant by the Issuer to
the Indenture Trustee pursuant to the Indenture and acknowledges that each of
the Issuer and the Indenture Trustee (on behalf of itself, the Noteholders, any
Supplemental Credit Enhancement Provider and any Liquidity Provider) shall be a
third party beneficiary in respect of the representations, warranties,
covenants, rights, indemnities and other benefits arising hereunder that are so
Granted by the Issuer. Moreover, each of OLS and HLSS hereby authorizes and
appoints as its attorney-in-fact the Depositor, the Issuer and the Indenture
Trustee, as the Issuer’s assignee, on behalf of the Depositor, to execute and
deliver such documents or certificates as may be necessary in order to enforce
its rights under this Agreement and its rights to collect the Aggregate
Receivables.

 

9



--------------------------------------------------------------------------------

(b) Access to Records. In connection with the conveyances hereunder, each of OLS
and HLSS hereby grants to the Depositor (and its assigns) an irrevocable license
to access all records relating to the Aggregate Receivables, without the need
for any further documentation in connection with any conveyance hereunder;
provided, however, that the Depositor (and its assigns) may not exercise any
right under such license until an Event of Default has occurred and is
continuing. In connection with such license, and subject to the foregoing
proviso, each of OLS and HLSS hereby grants to the Depositor (and its assigns)
an irrevocable, non-exclusive license (subject to the restrictions contained in
any license with respect thereto) to use, without royalty or payment of any
kind, all software used by OLS or HLSS, as receivables seller or as servicer, as
the case may be, to account for the Aggregate Receivables, to the extent
necessary to administer the Aggregate Receivables and such software is owned by
OLS or HLSS, as the case may be. With respect to software owned by others and
used by OLS or HLSS, as the case may be, under license agreements, OLS or HLSS,
as the case may be, shall cooperate with the Depositor (and its assigns) to
identify such software and the applicable licensors thereof and provide such
other information available to it and reasonably necessary in order for the
Depositor to obtain its own licenses with respect to such software. The licenses
granted by OLS or HLSS, as the case may be, pursuant to this Section 3 with
respect to software owned by it shall be irrevocable and shall terminate, with
respect to OLS, on the last MSR Transfer Date, and with respect to HLSS, on the
Receivables Sale Termination Date.

Section 4. Representations, Warranties and Certain Covenants of OLS, as Servicer
(prior to the related MSR Transfer Date) and as Initial Receivables Seller
(prior to the related MSR Transfer Date).

OLS, as initial receivables seller (prior to the related MSR Transfer Date) and
as servicer (prior to the related MSR Transfer Date), hereby makes the following
representations and warranties for the benefit of HLSS, on which HLSS is relying
in purchasing the OLS Additional Receivables and executing this Agreement. The
representations are made as of the date of this Agreement, and as of each Sale
Date prior to the related MSR Transfer Date, except as set forth herein with
respect to the representations of OLS in its capacity as Subservicer. Such
representations and warranties shall survive the sale and/or contribution,
assignment, transfer and conveyance of any Receivables and any other related OLS
Transferred Assets to HLSS.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. OLS is a limited liability company organized
and validly existing under the laws of the State of Delaware, with power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted, and had at all
relevant times, and now has and so long as any Notes are outstanding until the
MSR Transfer Date, will continue to have, power, authority and legal right to
acquire, own, hold, transfer, assign and convey the Receivables.

(ii) Due Qualification. OLS is and will continue to be duly qualified to do
business as a limited liability company in good standing, and has obtained and
will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables.

 

10



--------------------------------------------------------------------------------

(iii) Power and Authority. From the Effective Date until the MSR Transfer Date,
OLS has and will continue to have all requisite limited liability company power
and authority to own the Receivables, and OLS has and will continue to have all
requisite limited liability company power and authority to execute and deliver
this Agreement, the initial Designated Servicing Agreement Schedule and each
subsequent Designated Servicing Agreement Schedule, each other Transaction
Document to which it is a party and any and all other instruments and documents
necessary to consummate the transactions contemplated hereby or thereby
(collectively, the “OLS Related Documents”), and to perform each of its
obligations under this Agreement and under the OLS Related Documents, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement by OLS, and the execution and delivery of each of the
OLS Related Documents by OLS, the performance by OLS of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have each been duly authorized by OLS and no further limited
liability company action or other actions are required to be taken by OLS in
connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the OLS Additional
Receivables as of the applicable Sale Date to HLSS prior to the MSR Transfer
Date, which is enforceable against creditors of and purchasers from OLS except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
and by equitable principles.

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which OLS is a party has been, or when delivered will have been,
duly executed and delivered and constitutes the legal, valid and binding
obligation of OLS, enforceable against OLS, in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
OLS is the legal and beneficial owner of each such Receivable and the related
OLS Transferred Assets with respect thereto, free and clear of any Adverse
Claims; and immediately upon the transfer and assignment thereof, HLSS and its
assignees will have good and marketable title to, with the right to sell and
encumber, each Receivable, whether now existing or hereafter arising, together
with the related OLS Transferred Assets with respect thereto, free and clear of
any Adverse Claims.

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the OLS Additional Receivables and the related OLS
Transferred Assets with respect thereto in favor of HLSS, which security
interest is prior to all other Adverse Claims, and is enforceable as such
against creditors of and purchasers from OLS;

 

11



--------------------------------------------------------------------------------

(B) OLS has caused the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under the UCC in order to
perfect the security interest in the OLS Additional Receivables and the related
OLS Transferred Assets granted to HLSS hereunder; and

(C) OLS has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the OLS Additional Receivables and the related OLS
Transferred Assets, other than under this Agreement and the Purchase Agreement,
except pursuant to any agreement that has been terminated prior to the date
hereof. OLS has not authorized the filing of and is not aware of any financing
statement filed against it, or HLSS covering the OLS Additional Receivables and
the related OLS Transferred Assets other than those filed in connection with
this Agreement, the Purchase Agreement and the other Transaction Documents and
those that have been terminated prior to the date hereof or for which the lien
with respect to the Receivables has been released. OLS is not aware of any
judgment or tax lien filings against it.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the OLS Related Documents by OLS,
nor the consummation by OLS of the transactions contemplated hereby or thereby
nor the fulfillment of or compliance with the terms and conditions of this
Agreement, the OLS Related Documents or the other Transaction Documents to which
OLS is a party (A) will violate the organizational documents of OLS, (B) will
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default), or result in a breach or acceleration of, any
material indenture, agreement or other material instrument to which OLS or any
of its Affiliates is a party or by which it or any of them is bound, or which
may be applicable to OLS, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of OLS under the terms of any of the
foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to OLS or its
properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
OLS’s knowledge, threatened, against or affecting OLS (A) in which a third party
not affiliated with the Indenture Trustee or a Noteholder asserts the invalidity
of any of the Transaction Documents, (B) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by any of the
Transaction Documents, or (C) seeking any determination or ruling that should
reasonably be expected to affect materially and adversely the performance by OLS
or its Affiliates of their obligations under, or the validity or enforceability
of, any of the Transaction Documents.

 

12



--------------------------------------------------------------------------------

(x) All Consents Obtained. All approvals, authorizations, consents, orders or
other actions of any persons or of any governmental body or official required in
connection with the execution and delivery by OLS of this Agreement and the
Transaction Documents to which OLS is a party, the performance by OLS of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and the fulfillment by OLS of the terms hereof and
thereof, including without limitation, the transfer of Receivables from OLS have
been obtained.

(xi) All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by OLS in connection with the execution and delivery of this Agreement and the
transactions contemplated hereby have been or will be paid by OLS at or prior to
the date of this Agreement.

(xii) No Broker, Finder or Financial Adviser Other Than Barclays. None of OLS
nor any of its officers, directors, employees or agents has employed any broker,
finder or financial adviser or incurred any liability for fees or commissions to
any person other than Barclays (including Affiliates of Barclays) in connection
with the offering, issuance or sale of the Notes of any Class.

(xiii) Solvency. OLS, both prior to and after giving effect to each sale of
Receivables with respect to the Designated Servicing Agreements on each Sale
Date prior to the MSR Transfer Date, (1) is not, and will not be, “insolvent”
(as such term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and
will be, able to pay its debts as they become due, and (3) does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage.

(xiv) Information to Note Rating Agencies. All information provided by OLS to
any Note Rating Agency is true and correct in all material respects.

(xv) No Fraudulent Conveyance. OLS is selling the OLS Additional Receivables to
HLSS in furtherance of its ordinary business purposes, with no intent to hinder,
delay or defraud any of its creditors.

(xvi) Ability to Perform Obligations. OLS does not believe, nor does it have any
reasonable cause to believe, that it cannot perform each and every covenant
contained in this Agreement.

(xvii) Information. No document, certificate or report furnished by OLS, in
writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby contains or will
contain when furnished any untrue statement of a material fact. There are no
facts relating to and known by OLS which when taken as a whole may impair the
ability of OLS to perform its obligations under this Agreement or any other
Transaction Document, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of OLS pursuant
hereto or thereto specifically for use in connection with the transactions
contemplated hereby or thereby.

 

13



--------------------------------------------------------------------------------

(xviii) Fair Consideration. The aggregate consideration received by OLS, as
initial receivables seller, pursuant to this Agreement is fair consideration
having reasonably equivalent value to the value of the OLS Additional
Receivables and the performance of the obligations of OLS, as initial
receivables seller, hereunder.

(xix) Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by OLS, as initial receivables seller, to HLSS contemplated by
this Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(xx) Name. The legal name of HLSS is as set forth in this Agreement and OLS does
not have any trade names, fictitious names, assumed names or “doing business”
names.

(xxi) Default. As of the Effective Date and until the MSR Transfer Date, OLS is
not in default (or subject to termination as servicer (on or after the MSR
Transfer Date)) under any material agreement, contract, instrument or indenture
to which such Person is a party or by which it or its properties is or are bound
(including without limitation, each Designated Servicing Agreement, excluding
those as a result of a breach of a Collateral Performance Test in respect of
which no notice of termination has been sent), or with respect to any order of
any court, administrative agency, arbitrator or governmental body which should
reasonably be expected to have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.

(xxii) Repayment of Receivables. OLS has no reason to believe that, at the time
of the transfer of any Receivables to HLSS pursuant hereto prior to the MSR
Transfer Date, such Receivables will not be paid in full.

(xxiii) Designated Servicing Agreements. Each Designated Servicing Agreement, as
amended, is in full force and effect and no default (other than such an event
resulting solely from the failure of a Collateral Performance Test under the
related Servicing Agreement) exists thereunder and, each of the Designated
Servicing Agreements is a Facility Eligible Servicing Agreement until the MSR
Transfer Date.

(xxiv) Eligible Subservicer. With respect to any Designated Servicing Agreement,
on and after each MSR Transfer Date, OLS is an Eligible Subservicer.

(xxv) No Change in Condition of OLS. Since June 30, 2012, there has been no
change in the business, operations, financial condition, properties or assets of
OLS which would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document or materially
adversely affect the transactions contemplated under this Agreement or any other
Transaction Document.

 

14



--------------------------------------------------------------------------------

(xxvi) Fannie and Freddie Approved. OLS is an approved servicer of residential
mortgage loans for Fannie Mae and Freddie Mac. OLS is in good standing to
service mortgage loans for Fannie Mae and Freddie Mac and no event has occurred
which would make OLS unable to comply with eligibility requirements or which
would require notification to either Fannie Mae or Freddie Mac.

(xxvii) Compliance With Laws. OLS has complied or shall comply in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions or decrees to which it may be subject, except where the failure to
so comply should not be reasonably expected to have an Adverse Effect or a
material adverse effect on the financial condition or operations of OLS, or the
ability of OLS to perform its obligations hereunder or under any of the other
Transaction Documents.

(xxviii) Accounting. OLS accounts for the transactions contemplated by this
Agreement as a sale from OLS to HLSS, except to the extent that such sales are
not recognized under GAAP due to consolidated financial reporting.

(b) Representations, Warranties and Covenants of OLS Concerning the Receivables.

OLS makes the following representations, warranties and covenants until the MSR
Transfer Date:

(i) Facility Eligible Receivables. Each Receivable sold by OLS is payable in
United States dollars and has been created pursuant to a Designated Servicing
Agreement that is a Facility Eligible Servicing Agreement, in accordance with
the terms of such Designated Servicing Agreement and with the customary
procedures and in the ordinary course of business of OLS. Each such Receivable
sold by OLS arises from an Advance for which OLS is entitled to reimbursement
pursuant to a Designated Servicing Agreement.

(ii) Assignment Permitted under Servicing Agreements. Each Receivable sold by
OLS arising under a Designated Servicing Agreement is fully transferable and
such transfer will not violate the terms of, or require the consent of any
Person under the related Designated Servicing Agreement or any other document or
agreement to which OLS is a party or to which its assets or properties are
subject.

(iii) Reserved.

(iv) No Fraud. As of any Sale Date through the MSR Transfer Date, with respect
to the Receivables sold by OLS transferred on such date, no such Receivable has
been identified by OLS or reported to OLS by the related MBS Trustee as having
resulted from fraud perpetrated by any Person.

(v) No Impairment of OLS’s Rights. As of the Effective Date, or as of any Sale
Date with respect to any Receivables sold by OLS through the MSR Transfer Date
sold on such date, neither OLS nor any other Person has taken any action that,
or failed to take any action the omission of which, would materially impair its
rights or the rights of its assignees, with respect to any such Receivables.

 

15



--------------------------------------------------------------------------------

(vi) No Defenses. As of the related Sale Date through the MSR Transfer Date,
each Receivable sold by OLS represents valid entitlement to be paid, has not
been repaid in whole or in part or been compromised, adjusted, extended,
satisfied, subordinated, rescinded, waived, amended or modified, and is not
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, waiver, amendment or modification by
any Person.

(vii) No Action to Impair Collectability. OLS has not taken (or omitted to take)
and will not take (or omit to take), and has no notice that any other Person has
taken (or omitted to take) or will take (or omit to take) any action that could
impair the collectability of any Receivable sold by OLS.

(viii) No Government Receivables. No Receivable sold by OLS is due from the
United States of America or any state or from any agency, department or
instrumentality of the United States of America or any state thereof.

(ix) No Pending Proceedings. There are no proceedings pending, or, to the best
of OLS’s knowledge, threatened, wherein any governmental agency has (A) alleged
that any Receivable sold by OLS is illegal or unenforceable, (B) asserted the
invalidity of any Receivable sold by OLS or (C) sought any determination or
ruling that might adversely affect the payment or enforceability of any
Receivable sold by OLS.

(x) OLS’s Reporting Obligations. With respect to each Receivable sold by OLS,
OLS is not aware of any circumstances which could reasonably be expected to make
it unable to perform its reporting obligations as set forth in the Indenture in
any material respect.

(xi) UCC Classification. No Receivable sold by OLS is secured by “real property”
or “fixtures” or evidenced by an “instrument” under and as defined in the UCC.
The OLS Additional Receivables constitute “general intangibles,” “accounts” or
“payment intangibles” within the meaning of the applicable UCC.

(xii) Enforceability; Compliance with Laws. Each Receivable sold by OLS is
enforceable in accordance with its terms set forth in the related Designated
Servicing Agreement. Each Advance made by OLS complied with all applicable laws,
including those relating to consumer protection, is valid and enforceable and,
at the time it is sold to HLSS, will not be subject to any set-off, counterclaim
or other defense to payment by the Obligor, the related MBS Trust, MBS Trustee
or any other party.

(xiii) No Consent Required. Each Receivable sold by OLS is assignable by OLS,
and by HLSS and its successors and assigns, without the consent of any other
Person (except any such consent that shall have been obtained), and upon
acquiring such Receivables HLSS will have the right to transfer such Receivables
without the consent of any other Person and without any other restrictions on
such transfer.

(c) Survival. It is understood and agreed that the representations and
warranties set forth in Section 4(a) and Section 4(b) shall continue throughout
the term of this Agreement.

 

16



--------------------------------------------------------------------------------

It is understood and agreed that the representations and warranties made by OLS,
as initial receivables seller (prior to the related MSR Transfer Date) and as
servicer (prior to the related MSR Transfer Date), pursuant to this Agreement,
on which HLSS, the Depositor and the Issuer are relying in accepting the
Receivables, on which HLSS and the Depositor are relying in executing this
Agreement, on which the Issuer is relying in executing the Receivables Pooling
Agreement and on which the Noteholders are relying in purchasing the Notes, and
the rights and remedies of HLSS and its assignees under this Agreement against
OLS pursuant to this Agreement, inure to the benefit of the Depositor, the
Issuer, the Indenture Trustee and the Noteholders, as the assignees of HLSS’s
rights hereunder. Such representations and warranties and the rights and
remedies for the breach thereof shall survive the sale of any Receivables from
OLS to HLSS and its assignees, and the conveyance thereof by HLSS to the
Depositor and its assignees, and the pledge thereof by the Issuer to the
Indenture Trustee for the benefit of the Noteholders and shall be fully
exercisable by the Indenture Trustee for the benefit of the Noteholders.

(d) Remedies Upon Breach. OLS shall inform HLSS promptly, in writing, upon the
discovery of any breach of its representations, warranties or covenants
hereunder. Unless such breach shall have been cured or waived within thirty
(30) days after the earlier to occur of the discovery of such breach by OLS or
receipt of written notice of such breach by OLS, such that, in the case of a
representation and warranty, such representation and warranty shall be true and
correct in all material respects as if made on such day, and OLS shall have
delivered to HLSS an officer’s certificate describing the nature of such breach
and the manner in which the relevant representation and warranty became true and
correct or the breach was otherwise cured, OLS shall either repurchase the
affected Receivables or indemnify its assignees (including HLSS, the Depositor,
the Issuer, the Indenture Trustee and each of their respective assignees),
against and hold its assignees (including HLSS, the Depositor, the Issuer, the
Indenture Trustee and each of their respective assignees) harmless from any
cost, liability and expense, including, without limitation, reasonable
attorneys’ fees and expenses, whether incurred in enforcement proceedings
between the parties or otherwise, incurred as a result of, or arising from, such
breach (each such repurchase or indemnification amount to be paid hereunder, an
“Indemnity Payment”), the amount of which shall equal the Receivables Balance of
any affected Receivable; provided, that any unpaid amount shall be payable at
such time only if the Collateral Test is not satisfied, to the extent necessary
to satisfy the Collateral Test. This Section 4(d) sets forth the exclusive
remedy for a breach of representation, warranty or covenant by OLS, as servicer
(prior to the related MSR Transfer Date), pertaining to a Receivable sold by
OLS. Notwithstanding the foregoing, the breach of any representation, warranty
or covenant shall not be waived by the Issuer under any circumstances without
the consent of the Administrative Agent and the Majority Holders of the
Outstanding Notes of each Series.

Section 5. Representations, Warranties and Certain Covenants of HLSS, as
Servicer (on or after the related MSR Transfer Date) and as Receivables Seller.

HLSS, as receivables seller and as servicer (on or after the related MSR
Transfer Date), hereby makes the following representations and warranties for
the benefit of the Depositor, the Issuer, the Indenture Trustee and the
Noteholders, on which the Depositor is relying in purchasing the Aggregate
Receivables and executing this Agreement, on which the Issuer is relying in
purchasing the Aggregate Receivables and executing the Receivables Pooling

 

17



--------------------------------------------------------------------------------

Agreement, and on which the Noteholders are relying in purchasing the Notes. The
representations are made as of the date of this Agreement, and as of each Sale
Date. Such representations and warranties shall survive the sale and/or
contribution, assignment, transfer and conveyance of any Receivables and any
other related Transferred Assets to the Depositor and the Issuer.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. HLSS is a limited liability company
organized and validly existing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and now has and so long as any Notes are outstanding,
will continue to have, power, authority and legal right to acquire, own, hold,
transfer, assign and convey the Receivables.

(ii) Due Qualification. HLSS is and will continue to be duly qualified to do
business as a limited liability company in good standing, and has obtained and
will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables.

(iii) Power and Authority. HLSS has and will continue to have all requisite
limited liability company power and authority to own the Receivables, and HLSS
has and will continue to have all requisite limited liability company power and
authority to execute and deliver this Agreement, the initial Designated
Servicing Agreement Schedule and each subsequent Designated Servicing Agreement
Schedule, each other Transaction Document to which it is a party and any and all
other instruments and documents necessary to consummate the transactions
contemplated hereby or thereby (collectively, the “HLSS Related Documents”), and
to perform each of its obligations under this Agreement and under the HLSS
Related Documents, and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by HLSS, and the execution
and delivery of each of the HLSS Related Documents by HLSS, the performance by
HLSS of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby have each been duly authorized by
HLSS and no further limited liability company action or other actions are
required to be taken by HLSS in connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Additional Receivables
as of the applicable Sale Date to the Depositor, which is enforceable against
creditors of and purchasers from HLSS except as such enforceability may be
limited by bankruptcy, insolvency or similar laws and by equitable principles.

 

18



--------------------------------------------------------------------------------

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which HLSS is a party has been, or when delivered will have been,
duly executed and delivered and constitutes the legal, valid and binding
obligation of HLSS, enforceable against HLSS, in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency or
similar laws and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
HLSS is the legal and beneficial owner of each such Receivable and the related
Transferred Assets with respect thereto, free and clear of any Adverse Claims;
and immediately upon the transfer and assignment thereof, the Depositor and its
assignees will have good and marketable title to, with the right to sell and
encumber, each Receivable, whether now existing or hereafter arising, together
with the related Transferred Assets with respect thereto, free and clear of any
Adverse Claims.

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Depositor, which security interest
is prior to all other Adverse Claims, and is enforceable as such against
creditors of and purchasers from HLSS;

(B) HLSS has caused the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under the UCC in order to
perfect the security interest in the Aggregate Receivables and the related
Transferred Assets granted to the Depositor hereunder; and

(C) HLSS has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Aggregate Receivables and the related Transferred
Assets, other than under this Agreement, except pursuant to any agreement that
has been terminated prior to the date hereof. HLSS has not authorized the filing
of and is not aware of any financing statement filed against it, the Depositor
or the Issuer covering the Aggregate Receivables and the related Transferred
Assets other than those filed in connection with this Agreement and the other
Transaction Documents and those that have been terminated prior to the date
hereof or for which the lien with respect to the Receivables has been released.
HLSS is not aware of any judgment or tax lien filings against it.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the HLSS Related Documents by
HLSS, nor the consummation by HLSS of the transactions contemplated hereby or
thereby nor the fulfillment of or compliance with the terms and conditions of
this Agreement, the HLSS Related Documents or the other Transaction Documents to
which HLSS is a party (A) will violate the organizational documents of HLSS,
(B) will constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default), or result in a breach or acceleration of,
any material indenture, agreement or other material instrument to which HLSS or
any of its Affiliates is a party or by which it or any of them

 

19



--------------------------------------------------------------------------------

is bound, or which may be applicable to HLSS, (C) constitutes a default (whether
with notice or lapse of time or both), or results in the creation or imposition
of any Adverse Claim upon any of the property or assets of HLSS under the terms
of any of the foregoing, or (D) violates any statute, ordinance or law or any
rule, regulation, order, writ, injunction or decree of any court or of any
public, governmental or regulatory body, agency or authority applicable to HLSS
or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
HLSS’s knowledge, threatened, against or affecting HLSS (A) in which a third
party not affiliated with the Indenture Trustee or a Noteholder asserts the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by HLSS or its Affiliates of their obligations under, or the
validity or enforceability of, any of the Transaction Documents or (D) relating
to HLSS or its Affiliates and which should reasonably be expected to affect
adversely the federal income tax attributes of the Notes.

(x) Ownership of Depositor. As of the Amended and Restated Closing Date, HLSS
acquired from OLS 100% of the membership interest in the Depositor. No Person
other than HLSS has any rights to acquire membership interests in the Depositor.

(xi) Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

(xii) No Violation of Exchange Act or Regulations T, U or X. None of the
transactions contemplated in the Transaction Documents (including the use of the
proceeds from the sale of the Notes) will result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

(xiii) All Consents Obtained. All approvals, authorizations, consents, orders or
other actions of any persons or of any governmental body or official required in
connection with the execution and delivery by HLSS, or the Depositor of this
Agreement and the Transaction Documents to which HLSS, the Depositor or the
Issuer is a party, the performance by HLSS of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment by HLSS of the terms hereof and thereof, including without
limitation, the transfer of Receivables from HLSS to the Depositor and from the
Depositor to the Issuer and the pledge thereof by the Issuer to the Indenture
Trustee, have been obtained.

 

20



--------------------------------------------------------------------------------

(xiv) Not an Investment Company. None of HLSS, the Depositor, the Issuer nor the
Trust Estate is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act, and none
of the execution, delivery or performance of obligations under this Agreement or
any of the Transaction Documents, or the consummation of any of the transactions
contemplated thereby (including, without limitation, the sale and contribution
of the Transferred Assets hereunder) will violate any provision of the
Investment Company Act, or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder.

(xv) All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by HLSS, the Depositor or the Issuer in connection with the execution and
delivery of this Agreement and the transactions contemplated hereby have been or
will be paid by HLSS or the Depositor at or prior to the date of this Agreement.

(xvi) No Broker, Finder or Financial Adviser Other Than Barclays. None of HLSS
nor any of its officers, directors, employees or agents has employed any broker,
finder or financial adviser or incurred any liability for fees or commissions to
any person other than Barclays (including Affiliates of Barclays) in connection
with the offering, issuance or sale of the Notes of any Class.

(xvii) Solvency. HLSS, both prior to and after giving effect to each sale and
contribution of Receivables with respect to the Designated Servicing Agreements
on each Sale Date, (1) is not, and will not be, “insolvent” (as such term is
defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be, able to
pay its debts as they become due, and (3) does not have unreasonably small
capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.

(xviii) Information to Note Rating Agencies. All information provided by HLSS to
any Note Rating Agency is true and correct in all material respects.

(xix) No Fraudulent Conveyance. HLSS is selling and contributing the Aggregate
Receivables to the Depositor in furtherance of its ordinary business purposes,
with no intent to hinder, delay or defraud any of its creditors.

(xx) Ability to Perform Obligations. HLSS does not believe, nor does it have any
reasonable cause to believe, that it cannot perform each and every covenant
contained in this Agreement.

(xxi) Information. No document, certificate or report furnished by HLSS, in
writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby contains or will
contain when furnished any untrue statement of a material fact. There are no
facts relating to and known by HLSS which when taken as a whole may impair the
ability of HLSS to perform its obligations under this Agreement or any other
Transaction Document, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of HLSS pursuant
hereto or thereto specifically for use in connection with the transactions
contemplated hereby or thereby.

 

21



--------------------------------------------------------------------------------

(xxii) Fair Consideration. The aggregate consideration received by HLSS, as
receivables seller, pursuant to this Agreement is fair consideration having
reasonably equivalent value to the value of the Aggregate Receivables and the
performance of the obligations of HLSS, as receivables seller, hereunder.

(xxiii) Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by HLSS, as receivables seller, to the Depositor contemplated by
this Agreement or by the Depositor to the Issuer pursuant to the Receivables
Pooling Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(xxiv) Name. The legal name of HLSS is as set forth in this Agreement and HLSS
does not have any trade names, fictitious names, assumed names or “doing
business” names.

(xxv) Default. None of HLSS, the Depositor or the Issuer is in default (or, with
respect to HLSS, subject to termination as servicer (on or after the MSR
Transfer Date)) under any material agreement, contract, instrument or indenture
to which such Person is a party or by which it or its properties is or are bound
(including without limitation, each Designated Servicing Agreement, excluding
those as a result of a breach of a Collateral Performance Test in respect of
which no notice of termination has been sent), or with respect to any order of
any court, administrative agency, arbitrator or governmental body which should
reasonably be expected to have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.

(xxvi) Repayment of Receivables. HLSS has no reason to believe that at the time
of the transfer of any Receivables to the Depositor pursuant hereto, such
Receivables will not be paid in full.

(xxvii) Designated Servicing Agreements. Each Designated Servicing Agreement, as
amended, is in full force and effect and no default (other than such an event
resulting solely from the failure of a Collateral Performance Test under the
related Servicing Agreement) exists thereunder and, each of the Designated
Servicing Agreements is a Facility Eligible Servicing Agreement.

(xxviii) [Reserved].

(xxix) No Change in Condition of HLSS. Since June 30, 2012, there has been no
change in the business, operations, financial condition, properties or assets of
HLSS which would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document or materially
adversely affect the transactions contemplated under this Agreement or any other
Transaction Document.

 

22



--------------------------------------------------------------------------------

(xxx) Fannie and Freddie Approved. The Subservicer is an approved servicer of
residential mortgage loans for Fannie Mae and Freddie Mac. The Subservicer is in
good standing to service mortgage loans for Fannie Mae and Freddie Mac and no
event has occurred which would make the Subservicer unable to comply with
eligibility requirements or which would require notification to either Fannie
Mae or Freddie Mac.

(xxxi) Compliance With Laws. HLSS has complied or shall comply in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions or decrees to which it may be subject, except where the failure to
so comply should not be reasonably expected to have an Adverse Effect or a
material adverse effect on the financial condition or operations of HLSS, or the
ability of HLSS, the Depositor or the Issuer to perform their respective
obligations hereunder or under any of the other Transaction Documents.

(xxxii) Accounting. HLSS accounts for the transactions contemplated by this
Agreement as a sale from HLSS to the Depositor, except to the extent that such
sales are not recognized under GAAP due to consolidated financial reporting.

(xxxiii) Appointment of Subservicers. HLSS shall not appoint any Subservicer
other than OLS unless and until each rating agency that rated the related
mortgage-backed securities as stated in the documentation for the related MBS
Trust, shall have delivered written confirmation that the appointment of such
Subservicer will not result in a reduction of the then-current ratings of such
securities, if rating agency confirmation is required for the appointment of a
subservicer under the related Servicing Agreement.

(b) Representations, Warranties and Covenants of HLSS Concerning the
Receivables.

(i) Facility Eligible Receivables. Each Receivable is payable in United States
dollars and has been created pursuant to a Designated Servicing Agreement that
is a Facility Eligible Servicing Agreement, in accordance with the terms of such
Designated Servicing Agreement and with the customary procedures and in the
ordinary course of business of HLSS. Each Receivable arises from an Advance for
which HLSS is entitled to reimbursement pursuant to a Designated Servicing
Agreement.

(ii) Assignment Permitted under Servicing Agreements. Each Receivable arising
under a Designated Servicing Agreement is fully transferable and such transfer
will not violate the terms of, or require the consent of any Person under the
related Designated Servicing Agreement or any other document or agreement to
which HLSS is a party or to which its assets or properties are subject.

(iii) Schedule of Receivables. The information set forth in the Schedule of
Receivables hereto shall be true and correct as of the date of this Agreement
and each Funding Date.

(iv) No Fraud. As of any Sale Date, with respect to the Receivables transferred
on such date, no Receivable has been identified by HLSS or reported to HLSS by
the related MBS Trustee as having resulted from fraud perpetrated by any Person.

 

23



--------------------------------------------------------------------------------

(v) No Impairment of HLSS’s Rights. As of the Effective Date, or as of any Sale
Date with respect to any Receivables sold on such date, neither HLSS nor any
other Person has taken any action that, or failed to take any action the
omission of which, would materially impair its rights or the rights of its
assignees, with respect to any Receivables.

(vi) No Defenses. As of the related Sale Date, each Receivable represents valid
entitlement to be paid, has not been repaid in whole or in part or been
compromised, adjusted, extended, satisfied, subordinated, rescinded, waived,
amended or modified, and is not subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense, waiver,
amendment or modification by any Person.

(vii) No Action to Impair Collectability. HLSS has not taken (or omitted to
take) and will not take (or omit to take), and has no notice that any other
Person has taken (or omitted to take) or will take (or omit to take) any action
that could impair the collectability of any Receivable.

(viii) No Government Receivables. No Receivable is due from the United States of
America or any state or from any agency, department or instrumentality of the
United States of America or any state thereof.

(ix) No Pending Proceedings. There are no proceedings pending, or, to the best
of HLSS’s knowledge, threatened, wherein any governmental agency has (A) alleged
that any Receivable is illegal or unenforceable, (B) asserted the invalidity of
any Receivable or (C) sought any determination or ruling that might adversely
affect the payment or enforceability of any Receivable.

(x) HLSS’s Reporting Obligations. With respect to each Receivable, HLSS is not
aware of any circumstances which could reasonably be expected to make it unable
to perform its reporting obligations as set forth in the Indenture in any
material respect.

(xi) UCC Classification. No Receivable is secured by “real property” or
“fixtures” or evidenced by an “instrument” under and as defined in the UCC. The
Aggregate Receivables constitute “general intangibles,” “accounts” or “payment
intangibles” within the meaning of the applicable UCC.

(xii) Enforceability; Compliance with Laws. Each Receivable is enforceable in
accordance with its terms set forth in the related Designated Servicing
Agreement. Each Advance complied with all applicable laws, including those
relating to consumer protection, is valid and enforceable and, at the time it is
sold to the Depositor, will not be subject to any set-off, counterclaim or other
defense to payment by the Obligor, the related MBS Trust, MBS Trustee or any
other party.

(xiii) No Consent Required. Each Receivable is assignable by HLSS, and by the
Depositor and its successors and assigns, without the consent of any other
Person (except any such consent that shall have been obtained), and upon
acquiring the Receivables the Issuer will have the right to pledge the
Receivables without the consent of any other Person and without any other
restrictions on such pledge.

 

24



--------------------------------------------------------------------------------

(c) Survival. It its understood and agreed that the representations and
warranties set forth in Section 5(a) and Section 5(b) shall continue throughout
the term of this Agreement.

It is understood and agreed that the representations and warranties made by
HLSS, as receivables seller (and as servicer on or after the related MSR
Transfer Date), pursuant to this Agreement, on which the Depositor and the
Issuer are relying in accepting the Receivables, on which the Depositor is
relying in executing this Agreement, on which the Issuer is relying in executing
the Receivables Pooling Agreement and on which the Noteholders are relying in
purchasing the Notes, and the rights and remedies of the Depositor and its
assignees under this Agreement against HLSS pursuant to this Agreement, inure to
the benefit of the Depositor, the Issuer, the Indenture Trustee and the
Noteholders, as the assignees of HLSS’s rights hereunder. Such representations
and warranties and the rights and remedies for the breach thereof shall survive
the sale and/or contribution, assignment, transfer and conveyance of any
Receivables from HLSS to the Depositor and its assignees, and the pledge thereof
by the Issuer to the Indenture Trustee for the benefit of the Noteholders and
shall be fully exercisable by the Indenture Trustee for the benefit of the
Noteholders.

(d) Remedies Upon Breach. HLSS shall inform the Indenture Trustee and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
its representations, warranties or covenants hereunder. Unless such breach shall
have been cured or waived within thirty (30) days after the earlier to occur of
the discovery of such breach by HLSS or receipt of written notice of such breach
by HLSS, such that, in the case of a representation and warranty, such
representation and warranty shall be true and correct in all material respects
as if made on such day, and HLSS shall have delivered to the Indenture Trustee
an officer’s certificate describing the nature of such breach and the manner in
which the relevant representation and warranty became true and correct or the
breach was otherwise cured, HLSS shall either repurchase the affected
Receivables or indemnify its assignees (including the Depositor, the Issuer, the
Indenture Trustee and each of their respective assignees), against and hold its
assignees (including the Depositor, the Issuer, the Indenture Trustee and each
of their respective assignees) harmless from any cost, liability and expense,
including, without limitation, reasonable attorneys’ fees and expenses, whether
incurred in enforcement proceedings between the parties or otherwise, incurred
as a result of, or arising from, such breach (each such repurchase or
indemnification amount to be paid hereunder, an “Indemnity Payment”), the amount
of which shall equal the Receivables Balance of any affected Receivable;
provided, that any unpaid amount shall be payable at such time only if the
Collateral Test is not satisfied, to the extent necessary to satisfy the
Collateral Test. This Section 5(d) sets forth the exclusive remedy for a breach
of representation, warranty or covenant by HLSS pertaining to a Receivable.
Notwithstanding the foregoing, the breach of any representation, warranty or
covenant shall not be waived by the Issuer under any circumstances without the
consent of the Majority Holders of the Outstanding Notes of each Series and the
Administrative Agent.

 

25



--------------------------------------------------------------------------------

Section 6. Termination.

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party
hereto upon written notice to the other party.

Section 7. General Covenants of OLS, as Initial Receivables Seller (prior to the
final MSR Transfer Date) and Servicer (prior to the final MSR Transfer Date).

OLS covenants and agrees that, from the date of this Agreement until the final
MSR Transfer Date:

(a) Bankruptcy. OLS agrees that it shall comply with Section 14(k). OLS has not
engaged in and does not expect to engage in a business for which its remaining
property represents an unreasonably small capitalization. OLS will not transfer
any of the OLS Additional Receivables with an intent to hinder, delay or defraud
any Person.

(b) Legal Existence. OLS shall do or cause to be done all things necessary on
its part to preserve and keep in full force and effect its existence as a
limited liability company in the jurisdiction of its formation, and to maintain
each of its licenses, approvals, registrations and qualifications in all
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such licenses, approvals, registrations or qualifications,
except for failures to maintain any such licenses, approvals, registrations or
qualifications which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the financial conditions,
operations or the ability of OLS to perform its obligations hereunder or under
any of the other Transaction Documents.

(c) Compliance With Laws. OLS shall comply in all material respects with all
laws, rules, regulations and orders of any governmental authority applicable to
its operation, the noncompliance with which would reasonably be expected to have
a material adverse effect on the financial condition, operations or the ability
of OLS to perform its obligations hereunder or under any of the other
Transaction Documents.

(d) Taxes. OLS shall pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or upon its income and profits, or upon any of
its property or any part thereof, before the same shall become in default;
provided that OLS shall not be required to pay and discharge any such tax,
assessment, charge or levy so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, or so long as the failure to
pay any such tax, assessment, charge or levy would not have a material adverse
effect on the ability of OLS to perform its obligations hereunder. OLS shall
have set aside on its books adequate reserves with respect to any such tax,
assessment, charge or levy so contested.

(e) Compliance with Representations and Warranties. OLS covenants that it shall
conduct its business such that it will continually comply with all of its
representations and warranties made in Section 4(a).

 

26



--------------------------------------------------------------------------------

(f) Amendments to Designated Servicing Agreements. OLS hereby covenants and
agrees, until the MSR Transfer Date, not to amend the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the OLS Additional Receivables or
the performance of OLS’s obligations under the Transaction Documents or
otherwise adversely affect the interest of the Noteholders, any Supplement
Credit Enhancement Provider or any Liquidity Provider, without the prior written
consent of the Administrative Agent, the Majority Holders of the Outstanding
Notes of each Series and of each Supplemental Credit Enhancement Provider and
each Liquidity Provider. OLS will, within five (5) Business Days following the
effectiveness of such amendments, deliver to the Indenture Trustee copies of all
such amendments.

(g) Maintenance of Security Interest. OLS shall from time to time, prior to the
MSR Transfer Date, at its own expense, execute and file such additional
financing statements (including continuation statements) as may be necessary to
ensure that at any time, the interest of HLSS in all of the OLS Additional
Receivables is fully protected in accordance with the UCC.

(h) Keeping of Records and Books of Account. OLS shall maintain accurate,
complete and correct documents, books, records and other information which is
reasonably necessary for the collection of all OLS Additional Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).

(i) Fidelity Bond and Errors and Omissions Insurance. OLS, as servicer or
subservicer, shall obtain and maintain at its own expense and keep in full force
and effect so long as any Notes are outstanding prior to the final MSR Transfer
Date, a blanket fidelity bond and an errors and omissions insurance policy with
one or more insurers covering its officers and employees and other persons
acting on its behalf in connection with its activities under the Transaction
Documents meeting the criteria required by the Designated Servicing Agreements.
Coverage of OLS, as servicer or subservicer, under a policy or bond obtained by
an Affiliate of OLS and providing the coverage required by this subsection
(i) shall satisfy the requirements of this subsection (i). OLS will promptly
report in writing to HLSS any material changes that may occur in its fidelity
bonds, if any, and/or its or the Depositor’s errors and omissions insurance
policies, as the case may be, and will furnish to HLSS copies of all binders and
polices or certificates evidencing that such bonds, if any, and insurance
policies are in full force and effect.

(j) No Adverse Claims, Etc. Against Receivables and Trust Property. OLS hereby
covenants that, except for the transfer hereunder and as of any date on which
OLS Additional Receivables are transferred, it will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur or assume any Adverse
Claim on any of the OLS Additional Receivables, or any interest therein. OLS
shall notify HLSS and its designees of the existence of any Adverse Claim (other
than as provided above) on any Receivable immediately upon discovery thereof;
and OLS shall defend the right, title and interest of HLSS and its assignees in,
to and under the Receivables against all claims of third parties claiming
through or under it; provided, however, that nothing in this Section 7 shall be
deemed to apply to any Adverse Claims for municipal or other local taxes and
other governmental charges if such taxes or governmental charges shall not at
the time be due and payable or if OLS shall currently be contesting the validity
thereof in good faith by appropriate Proceedings. OLS shall take all actions as
may be necessary to ensure that the ownership of the Receivables is conveyed to
HLSS pursuant to this Agreement. In addition, OLS shall take all actions as may
be necessary to ensure that, if this Agreement were deemed to

 

27



--------------------------------------------------------------------------------

create, or does create, a security interest in the Receivables and the other OLS
Transferred Assets, such security interest would be a perfected security
interest of first priority under applicable law and will be maintained as such
until the Receivables Sale Termination Date.

(k) Taking of Necessary Actions. OLS shall perform all actions necessary to sell
and/or contribute, assign, transfer and convey the OLS Additional Receivables to
HLSS and its assigns, including, without limitation, any necessary notifications
to the MBS Trustees or other parties.

(l) Ownership. OLS will take all necessary action to establish and maintain,
irrevocably in HLSS, legal and equitable title to the OLS Additional Receivables
and the related OLS Transferred Assets, free and clear of any Adverse Claim
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
in all appropriate jurisdictions to perfect HLSS’s interest in such OLS
Additional Receivables and related OLS Transferred Assets and such other action
to perfect, protect or more fully evidence the interest of HLSS may reasonably
request).

(m) HLSS’ Reliance. OLS acknowledges that the Depositor, the Issuer, the
Indenture Trustee and the Noteholders are entering into the transactions
contemplated by the Transaction Documents in reliance upon HLSS’s identity as a
legal entity that is separate from OLS. Therefore, from and after the date of
execution and delivery of this Agreement, OLS will take all reasonable steps to
maintain HLSS’s identity as a separate legal entity and to make it manifest to
third parties that HLSS is an entity with assets and liabilities distinct from
those of OLS. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, OLS (i) will not hold itself out to
third parties as liable for the debts of HLSS nor purport to own the OLS
Additional Receivables and other related OLS Transferred Assets, (ii) will take
all other actions necessary on its part to ensure that the facts and assumptions
regarding it set forth in the opinion issued by Kramer Levin Naftalis & Frankel
LLP, dated as of the Effective Date, relating to substantive consolidation
issues remain true and correct at all times.

(n) Name Change, Offices and Records. In the event OLS makes any change to its
name (within the meaning of Section 9-507(c) of any applicable enactment of the
UCC), type or jurisdiction of organization or location of its books and records,
it shall notify HLSS thereof and (except with respect to a change of location of
books and records) shall deliver to HLSS not later than thirty (30) days after
the effectiveness of such change (i) such financing statements (Forms UCC1 and
UCC3) which may reasonably request to reflect such name change, or change in
type or jurisdiction of organization, (ii) if HLSS shall so request, an opinion
of outside counsel to OLS, in form and substance reasonably satisfactory to
HLSS, as to the grant or assignment from OLS to HLSS of a security interest in
the OLS Additional Receivables, if the transfers thereof by OLS to HLSS are
determined not to be true sales, and as to the perfection and priority of HLSS’s
security interest in the OLS Additional Receivables in such event, and
(iii) such other documents and instruments that HLSS may reasonably request in
connection therewith and shall take all other steps to ensure that HLSS
continues to have a first priority, perfected security interest in the Initial
Aggregate Receivables and the related OLS Transferred Assets.

 

28



--------------------------------------------------------------------------------

(o) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of OLS or in the case of a change in
the “location” of OLS for purposes of Section 9-307 of the UCC, OLS must take
all actions necessary or reasonably requested by HLSS to amend its existing
financing statements and continuation statements, and file additional financing
statements and to take any other steps reasonably requested by HLSS to further
perfect or evidence the rights, claims or security interests of any of OLS or
any assignee or beneficiary of the HLSS’s rights under this Agreement.

(p) Amendments to the Purchase Agreement. OLS, hereby covenants and agrees not
to amend the Purchase Agreement in any way that relates to the sale and/or
contribution, assignment, transfer, and conveyance of Receivables hereunder,
without the prior written consent of the Administrative Agent.

Section 8. General Covenants of HLSS, as Receivables Seller and Servicer.

HLSS covenants and agrees that, from the date of this Agreement until the
termination of the Indenture:

(a) Change of Control. It shall not enter into any transaction the result of
which would be a Change of Control (as defined in the Indenture).

(b) Bankruptcy. HLSS agrees that it shall comply with Section 14(k). HLSS has
not engaged in and does not expect to engage in a business for which its
remaining property represents an unreasonably small capitalization. HLSS will
not transfer any of the Aggregate Receivables with an intent to hinder, delay or
defraud any Person.

(c) Legal Existence. HLSS shall do or cause to be done all things necessary on
its part to preserve and keep in full force and effect its existence as a
limited liability company in the jurisdiction of its formation, and to maintain
each of its licenses, approvals, registrations and qualifications in all
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such licenses, approvals, registrations or qualifications,
except for failures to maintain any such licenses, approvals, registrations or
qualifications which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the financial conditions,
operations or the ability of HLSS, the Depositor or the Issuer to perform its
obligations hereunder or under any of the other Transaction Documents.

(d) Compliance With Laws. HLSS shall comply in all material respects with all
laws, rules, regulations and orders of any governmental authority applicable to
its operation, the noncompliance with which would reasonably be expected to have
a material adverse effect on the financial condition, operations or the ability
of HLSS, the Depositor or the Issuer to perform their obligations hereunder or
under any of the other Transaction Documents.

(e) Taxes. HLSS shall pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or upon its income and profits, or upon any of
its property or any part thereof, before the same shall become in default;
provided that HLSS shall not be required to pay and discharge any such tax,
assessment, charge or levy so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, or so long as the failure to
pay any such tax, assessment, charge or levy would not have a material adverse
effect on the ability of HLSS to perform its obligations hereunder. HLSS shall
have set aside on its books adequate reserves with respect to any such tax,
assessment, charge or levy so contested.

 

29



--------------------------------------------------------------------------------

(f) Compliance with Representations and Warranties. HLSS covenants that it shall
conduct its business such that it will continually comply with all of its
representations and warranties made in Section 5(a).

(g) Amendments to Designated Servicing Agreements. HLSS, hereby covenants and
agrees not to amend the Designated Servicing Agreements except for such
amendments that would have no adverse effect upon the collectability or timing
of payment of any of the Aggregate Receivables or the performance of HLSS’s, the
Depositor’s or the Issuer’s obligations under the Transaction Documents or
otherwise adversely affect the interest of the Noteholders, any Supplement
Credit Enhancement Provider or any Liquidity Provider, without the prior written
consent of the Administrative Agent, the Majority Holders of the Outstanding
Notes of each Series and of each Supplemental Credit Enhancement Provider and
each Liquidity Provider. HLSS will, within five (5) Business Days following the
effectiveness of such amendments, deliver to the Indenture Trustee copies of all
such amendments.

(h) Maintenance of Security Interest. HLSS shall from time to time, at its own
expense, execute and file such additional financing statements (including
continuation statements) as may be necessary to ensure that at any time, the
interest of the Depositor, the Issuer, the Indenture Trustee and the Noteholders
and any Supplemental Credit Enhancement Provider and any Liquidity Provider in
all of the Aggregate Receivables is fully protected in accordance with the UCC.

(i) Keeping of Records and Books of Account. HLSS shall maintain accurate,
complete and correct documents, books, records and other information which is
reasonably necessary for the collection of all Aggregate Receivables (including,
without limitation, records adequate to permit the prompt identification of each
new Receivable and all collections of, and adjustments to, each existing
Receivable).

(j) Fidelity Bond and Errors and Omissions Insurance. HLSS, as servicer, shall
obtain and maintain at its own expense and keep in full force and effect so long
as any Notes are outstanding, a blanket fidelity bond and an errors and
omissions insurance policy with one or more insurers covering (i) its officers
and employees and other persons acting on its behalf in connection with its
activities under the Transaction Documents, and (ii) the officers and employees
of the Depositor and other persons acting on the Depositor’s behalf in
connection with the Transaction Documents, in each case meeting the criteria
required by the Designated Servicing Agreements. Coverage of HLSS, as servicer,
and of the Depositor under a policy or bond obtained by an Affiliate of HLSS and
providing the coverage required by this subsection (j) shall satisfy the
requirements of this subsection (j). HLSS will promptly report in writing to the
Indenture Trustee any material changes that may occur in its or the Depositor’s
fidelity bonds, if any, and/or its or the Depositor’s errors and omissions
insurance policies, as the case may be, and will furnish to the Indenture
Trustee copies of all binders and polices or certificates evidencing that such
bonds, if any, and insurance policies are in full force and effect.

(k) No Adverse Claims, Etc. Against Receivables and Trust Property. HLSS hereby
covenants that, except for the transfer hereunder and as of any date on which
Additional Receivables are transferred, it will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur or assume any Adverse
Claim on any of the Aggregate Receivables, or any

 

30



--------------------------------------------------------------------------------

interest therein. HLSS shall notify the Depositor and its designees of the
existence of any Adverse Claim (other than as provided above) on any Receivable
immediately upon discovery thereof; and HLSS shall defend the right, title and
interest of the Depositor and its assignees in, to and under the Receivables
against all claims of third parties claiming through or under it; provided,
however, that nothing in this Section 8 shall be deemed to apply to any Adverse
Claims for municipal or other local taxes and other governmental charges if such
taxes or governmental charges shall not at the time be due and payable or if
HLSS shall currently be contesting the validity thereof in good faith by
appropriate Proceedings. HLSS shall take all actions as may be necessary to
ensure that the ownership of the Receivables is conveyed to the Depositor
pursuant to this Agreement. In addition, HLSS shall take all actions as may be
necessary to ensure that, if this Agreement were deemed to create, or does
create, a security interest in the Receivables and the other Transferred Assets,
such security interest would be a perfected security interest of first priority
under applicable law and will be maintained as such until the Receivables Sale
Termination Date.

(l) Taking of Necessary Actions. HLSS shall perform all actions necessary to
sell and/or contribute, assign, transfer and convey the Aggregate Receivables to
the Depositor and its assigns, including the Issuer, including, without
limitation, any necessary notifications to the MBS Trustees or other parties.

(m) Ownership. HLSS will take all necessary action to establish and maintain,
irrevocably in the Depositor, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Depositor’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Depositor or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request).

(n) Depositors’ Reliance. HLSS acknowledges that the Indenture Trustee and the
Noteholders are entering into the transactions contemplated by the Transaction
Documents in reliance upon the Depositor’s and Issuer’s identity as a legal
entity that is separate from it. Therefore, from and after the date of execution
and delivery of this Agreement, HLSS will take all reasonable steps to maintain
each of the Depositor’s and Issuer’s identity as a separate legal entity and to
make it manifest to third parties that each of the Depositor and the Issuer is
an entity with assets and liabilities distinct from those of HLSS. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, HLSS (i) will not hold itself out to third parties as liable
for the debts of either the Depositor or the Issuer nor purport to own the
Aggregate Receivables and other related Transferred Assets, (ii) will take all
other actions necessary on its part to ensure that the facts and assumptions
regarding it set forth in the opinion issued by Kramer Levin Naftalis & Frankel
LLP, dated as of the Effective Date, relating to substantive consolidation
issues remain true and correct at all times.

(o) Name Change, Offices and Records. In the event HLSS makes any change to its
name (within the meaning of Section 9-507(c) of any applicable enactment of the
UCC), type or jurisdiction of organization or location of its books and records,
it shall notify the Depositor and the Indenture Trustee thereof and (except with
respect to a change of location of books and

 

31



--------------------------------------------------------------------------------

records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to HLSS, in form and substance
reasonably satisfactory to the Indenture Trustee, as to the grant or assignment
from the Receivables Seller to the Depositor of a security interest in the
Aggregate Receivables, if the transfers thereof by HLSS to the Depositor are
determined not to be true sales, and as to the perfection and priority of the
Depositor’s security interest in the Aggregate Receivables in such event, and
(iii) such other documents and instruments that the Indenture Trustee (acting at
the direction of the Administrative Agent) may reasonably request in connection
therewith and shall take all other steps to ensure that the Depositor continues
to have a first priority, perfected security interest in the Aggregate
Receivables and the related Transferred Assets.

(p) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of HLSS or in the case of a change in
the “location” of HLSS for purposes of Section 9-307 of the UCC, HLSS must take
all actions necessary or reasonably requested by the Depositor, the Issuer, the
Administrative Agent or the Indenture Trustee to amend its existing financing
statements and continuation statements, and file additional financing statements
and to take any other steps reasonably requested by the Depositor, the Issuer,
the Administrative Agent or the Indenture Trustee to further perfect or evidence
the rights, claims or security interests of any of HLSS, the Depositor, the
Issuer or any assignee or beneficiary of the Issuer’s rights under this
Agreement, including the Indenture Trustee on behalf of the Noteholders under
any of the Transaction Documents.

(q) Amendments to the Purchase Agreement. HLSS, hereby covenants and agrees not
to amend the Purchase Agreement in any way that relates to the sale and/or
contribution, assignment, transfer, and conveyance of Receivables hereunder,
without the prior written consent of the Administrative Agent.

Section 9. Grant Clause.

(a) It was intended that the conveyances by OLS of OLS’s right, title and
interest in, to and under the Initial Receivables and of the Original
Transferred Assets to the Depositor pursuant to this Agreement constituted, and
shall be construed as, sales and not as grants of security interests to secure
one or more loans. Further, it is intended that the conveyances by OLS on and
after the Amended and Restated Closing Date of OLS’s right, title and interest
in, to and under the OLS Additional Receivables and of the OLS Transferred
Assets to HLSS pursuant to this Agreement shall constitute, and shall be
construed as, sales and not as grants of security interests to secure one or
more loans. However, if any of such conveyances are deemed to be in respect of a
loan, it is intended that: (a) the rights and obligations of the parties shall
be established pursuant to the terms of this Agreement; (b) OLS has granted to
the Depositor a first priority security interest in all of its right, title and
interest in, to and under the Initial Receivables and Initial Transferred Assets
conveyed hereunder prior to the Amended and Restated Closing Date, and (c) OLS
hereby grants to HLSS a first priority security interest in all of its right,
title and interest in, to and under, whether now owned or hereafter acquired,
such OLS Additional Receivables and the OLS Transferred Assets to secure payment
of such loan(s); and (d) this

 

32



--------------------------------------------------------------------------------

Agreement shall constitute a security agreement under applicable law. OLS will,
to the extent consistent with this Agreement, take such reasonable actions as
may be necessary to ensure that, if this Agreement were deemed to create a
security interest in such Receivables and the OLS Transferred Assets, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. OLS will, at its own expense, make all initial filings on or about
the Effective Date.

(b) It is intended that the conveyance of HLSS’s right, title and interest in,
to and under the Additional Receivables and the other Transferred Assets to the
Depositor pursuant to this Agreement shall constitute, and shall be construed
as, a sale of such Additional Receivables and the other Transferred Assets and
not a grant of a security interest to secure a loan. However, if such conveyance
is deemed to be in respect of a loan, it is intended that: (a) the rights and
obligations of the parties shall be established pursuant to the terms of this
Agreement; (b) HLSS hereby grants to the Depositor a first priority security
interest in all of its right, title and interest in, to and under, whether now
owned or hereafter acquired, the Additional Receivables and the other
Transferred Assets to secure payment of such loan; and (c) this Agreement shall
constitute a security agreement under applicable law. HLSS will, to the extent
consistent with this Agreement, take such reasonable actions as may be necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Additional Receivables and the other Transferred Assets, such security
interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. HLSS will, at its own expense, make all initial filings on or about
the Effective Date, and shall forward a copy of such filing or filings to the
Indenture Trustee.

Section 10. Conveyance by Depositor; Grant by Issuer.

Each of the Depositor and the Issuer shall have the right, upon notice to but
without the consent of HLSS, to Grant, in whole or in part, its interest under
this Agreement with respect to the Receivables to the Issuer and to the
Indenture Trustee, respectively, and the Indenture Trustee then shall succeed to
all rights of the Depositor under this Agreement. All references to the
Depositor in this Agreement shall be deemed to include its assignee or designee,
specifically including the Issuer and the Indenture Trustee.

Section 11. Protection of Indenture Trustee’s Security Interest in Trust Estate.

(a) HLSS shall maintain accounts and records as to each Receivable accurately
and in sufficient detail to permit the reader thereof to know at any time
following reasonable prior notice delivered to it, the status of such
Receivable, including payments and recoveries made and payments owing.

(b) HLSS shall maintain its records so that, from and after the time of the
Granting of the security interest under the Indenture in the Receivables to the
Indenture Trustee, HLSS’s records as the case may be (including computer records
any back-up archives) that refer to any Receivables indicate clearly the
interest of the Indenture Trustee in such Receivables and that the Receivable is
held by the Indenture Trustee on behalf of the Noteholders. Indication of the
Indenture Trustee’s interest in a Receivable shall be deleted from or modified
on HLSS’s records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.

 

33



--------------------------------------------------------------------------------

Section 12. Indemnification by OLS.

(a) Without limiting any other rights that an OLS Indemnified Party may have
hereunder or under applicable law, OLS agrees to indemnify each OLS Indemnified
Party from and against any and all OLS Indemnification Amounts which may be
imposed on, incurred by or asserted against an OLS Indemnified Party in any way
arising out of or relating to any breach of OLS’s obligations under this
Agreement or the ownership of the Initial Receivables, OLS Additional
Receivables or in respect of any such Receivable, excluding, however, OLS
Indemnification Amounts to the extent resulting from (1) the negligence or
willful misconduct on the part of such OLS Indemnified Party or (2) the failure
of a particular MBS Trust to generate sufficient cash flow to pay the
Receivables attributable to that MBS Trust.

(b) Without limiting or being limited by the foregoing, OLS shall pay on demand
to each OLS Indemnified Party any and all amounts necessary to indemnify such
OLS Indemnified Party from and against any and all OLS Indemnification Amounts
relating to or resulting from:

(i) reliance on any representation or warranty made by OLS under or in
connection with this Agreement, any other Transaction Document, any report or
any other information delivered by it pursuant hereto, which shall have been
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by OLS to comply with any term, provision or covenant contained
in this Agreement, or any agreement executed by it in connection with this
Agreement or any other Transaction Document or with any applicable law, rule or
regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation; or

(iii) the failure of this Agreement to vest and maintain vested in HLSS, or to
transfer, to HLSS, legal and equitable title to and ownership of the OLS
Additional Receivables which are, or are purported to be, Receivables, together
with all collections in respect thereof, free and clear of any adverse claim
(except as permitted hereunder) whether existing at the time of the transfer of
such Receivable or at any time thereafter.

(c) Any OLS Indemnification Amounts subject to the indemnification provisions of
this Section 12 shall be paid to the OLS Indemnified Party within five
(5) Business Days following demand therefor. “OLS Indemnified Party” means any
of HLSS, the Depositor, the Issuer, the Indenture Trustee and the Noteholders.
“OLS Indemnification Amounts” means any and all claims, losses, liabilities,
obligations, damages, penalties, actions, judgments, suits, and related
reasonable costs and reasonable expenses of any nature whatsoever, including
reasonable attorneys’ fees and disbursements, incurred by an OLS Indemnified
Party with respect to this Agreement as a result of a breach by OLS, as
described in Section 12(a), including without limitation, the enforcement
hereof.

 

34



--------------------------------------------------------------------------------

(d) (i) Promptly after an OLS Indemnified Party shall have been served with the
summons or other first legal process or shall have received written notice of
the threat of a claim in respect of which an indemnity may be claimed against
OLS under this Section 12, the OLS Indemnified Party shall notify OLS in writing
of the service of such summons, other legal process or written notice, giving
information therein as to the nature and basis of the claim, but failure so to
notify OLS shall not relieve OLS from any liability which it may have hereunder
or otherwise except to the extent that OLS is prejudiced by such failure so to
notify OLS.

(ii) OLS will be entitled, at its own expense, to participate in the defense of
any such claim or action and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such OLS Indemnified
Party, and, after notice from OLS to such OLS Indemnified Party that OLS wishes
to assume the defense of any such action, OLS will not be liable to such OLS
Indemnified Party under this Section 12 for any legal or other expenses
subsequently incurred by such OLS Indemnified Party in connection with the
defense of any such action unless, (A) the defendants in any such action include
both the OLS Indemnified Party and OLS, and the OLS Indemnified Party (upon the
advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to OLS, or one or more OLS Indemnified Parties, and which in the
reasonable judgment of such counsel are sufficient to create a conflict of
interest for the same counsel to represent both OLS and such OLS Indemnified
Party, (B) OLS shall not have employed counsel reasonably satisfactory to the
OLS Indemnified Party to represent the OLS Indemnified Party within a reasonable
time after notice of commencement of the action, or (C) OLS shall have
authorized the employment of counsel for the OLS Indemnified Party at OLS’s
expense; then, in any such event, such OLS Indemnified Party shall have the
right to employ its own counsel in such action, and the reasonable fees and
expenses of such counsel shall be borne by OLS; provided, however, that OLS
shall not in connection with any such action or separate but substantially
similar or related actions arising out of the same general allegations or
circumstances, be liable for any fees and expenses of more than one firm of
attorneys at any time for all OLS Indemnified Parties. Each OLS Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with OLS in the defense of any such
action or claim.

(iii) OLS shall not, without the prior written consent of any OLS Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such OLS Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such OLS Indemnified Party, unless such
settlement includes an unconditional release of such OLS Indemnified Party from
all liability on claims that are the subject matter of such proceeding or
threatened proceeding.

Section 13. Indemnification by HLSS.

(a) Without limiting any other rights that an Indemnified Party may have
hereunder or under applicable law, HLSS agrees to indemnify each Indemnified
Party from and against any and all Indemnification Amounts which may be imposed
on, incurred by or asserted against an Indemnified Party in any way arising out
of or relating to any breach of HLSS’s obligations under this Agreement or the
ownership of the Aggregate Receivables or in respect of any Receivable,
excluding, however, Indemnification Amounts to the extent resulting from (1) the
negligence or willful misconduct on the part of such Indemnified Party or
(2) the failure of a particular MBS Trust to generate sufficient cash flow to
pay the Receivables attributable to that MBS Trust.

 

35



--------------------------------------------------------------------------------

(b) Without limiting or being limited by the foregoing, HLSS shall pay on demand
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnification Amounts relating
to or resulting from:

(i) reliance on any representation or warranty made by HLSS under or in
connection with this Agreement, any other Transaction Document, any report or
any other information delivered by it pursuant hereto, which shall have been
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by HLSS to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed by it in connection with
this Agreement or any other Transaction Document or with any applicable law,
rule or regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation; or

(iii) the failure of this Agreement to vest and maintain vested in the
Depositor, or to transfer, to the Depositor, legal and equitable title to and
ownership of the Aggregate Receivables which are, or are purported to be,
Receivables, together with all collections in respect thereof, free and clear of
any adverse claim (except as permitted hereunder) whether existing at the time
of the transfer of such Receivable or at any time thereafter.

(c) Any Indemnification Amounts subject to the indemnification provisions of
this Section 13 shall be paid to the Indemnified Party within five (5) Business
Days following demand therefor. “Indemnified Party” means any of the Depositor,
the Issuer, the Indenture Trustee and the Noteholders. “Indemnification Amounts”
means any and all claims, losses, liabilities, obligations, damages, penalties,
actions, judgments, suits, and related reasonable costs and reasonable expenses
of any nature whatsoever, including reasonable attorneys’ fees and
disbursements, incurred by an Indemnified Party with respect to this Agreement
as a result of a breach by HLSS, as described in Section 13(a), including
without limitation, the enforcement hereof.

(d) (i) Promptly after an Indemnified Party shall have been served with the
summons or other first legal process or shall have received written notice of
the threat of a claim in respect of which an indemnity may be claimed against
HLSS under this Section 13, the Indemnified Party shall notify HLSS in writing
of the service of such summons, other legal process or written notice, giving
information therein as to the nature and basis of the claim, but failure so to
notify HLSS shall not relieve HLSS from any liability which it may have
hereunder or otherwise except to the extent that HLSS is prejudiced by such
failure so to notify HLSS.

 

36



--------------------------------------------------------------------------------

(ii) HLSS will be entitled, at its own expense, to participate in the defense of
any such claim or action and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified Party,
and, after notice from HLSS to such Indemnified Party that HLSS wishes to assume
the defense of any such action, HLSS will not be liable to such Indemnified
Party under this Section 13 for any legal or other expenses subsequently
incurred by such Indemnified Party in connection with the defense of any such
action unless, (A) the defendants in any such action include both the
Indemnified Party and HLSS, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to
HLSS, or one or more Indemnified Parties, and which in the reasonable judgment
of such counsel are sufficient to create a conflict of interest for the same
counsel to represent both HLSS and such Indemnified Party, (B) HLSS shall not
have employed counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of
commencement of the action, or (C) HLSS shall have authorized the employment of
counsel for the Indemnified Party at HLSS’s expense; then, in any such event,
such Indemnified Party shall have the right to employ its own counsel in such
action, and the reasonable fees and expenses of such counsel shall be borne by
HLSS; provided, however, that HLSS shall not in connection with any such action
or separate but substantially similar or related actions arising out of the same
general allegations or circumstances, be liable for any fees and expenses of
more than one firm of attorneys at any time for all Indemnified Parties. Each
Indemnified Party, as a condition of the indemnity agreement contained herein,
shall use its commercially reasonable efforts to cooperate with HLSS in the
defense of any such action or claim.

(iii) HLSS shall not, without the prior written consent of any Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such proceeding or threatened
proceeding.

Section 14. Miscellaneous.

(a) Amendment. This Agreement may not be amended except by an instrument in
writing signed by OLS (prior to the final MSR Transfer Date), HLSS and the
Depositor. In addition, so long as the Notes are outstanding, this Agreement may
not be amended without the prior written consent of the Administrative Agent,
the Majority Holders of the Outstanding Notes of each Series, each Supplemental
Credit Enhancement Provider and each Liquidity Provider unless (i) the amendment
is for a purpose for which the Indenture could be amended without any Noteholder
consent and (ii) HLSS shall have delivered to the Indenture Trustee an officer’s
certificate to the effect that HLSS reasonably believes that any such amendment
will not have an Adverse Effect on the Holders of the Notes. Any such amendment
requested by HLSS shall be at its own expense. HLSS shall promptly notify each
Note Rating Agency of any amendment of this Agreement or of the Receivables
Pooling Agreement, and shall furnish a copy of any such amendment to each such
Note Rating Agency.

(b) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of OLS (prior to the final MSR Transfer Date) and HLSS and shall inure
to the benefit of the successors and assigns of HLSS and the Depositor, and all
persons claiming by, through or under HLSS or the Depositor.

 

37



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(d) Derivative Instrument. The parties hereto mutually acknowledge and agree
that HLSS shall have the right under this Agreement, at any time and from time
to time, to convey to the Depositor a prepaid derivative, credit enhancement
agreement or similar instruments, without the consent of the Holders of the
Notes.

(e) Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

(f) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(g) Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

(h) Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

38



--------------------------------------------------------------------------------

(i) Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

(j) Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

(k) No Petition. Each of OLS and HLSS, by entering into this Agreement, agrees
that it will not at any time prior to the date which is one year and one day,
or, if longer, the applicable preference period then in effect, after the
payment in full of all of the Notes, institute against the Depositor or the
Issuer, or join in any institution against the Depositor or the Issuer of,
Insolvency Proceedings or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes or this Agreement, or cause the Depositor
or the Issuer to commence any reorganization, bankruptcy proceedings, or
Insolvency Proceedings under any applicable state or federal law, including
without limitation any readjustment of debt, or marshaling of assets or
liabilities or similar proceedings. This Section 14(k) shall survive termination
of this Agreement.

[Signature Pages Follow]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Sale
Agreement to be duly executed as of the date first above written.

 

HLSS HOLDINGS, LLC, as Receivables Seller (and as Servicer on or after the
respective MSR Transfer Dates) By: Home Loan Servicing Solutions, Ltd., its sole
member By:     Name:   Title:  

 

OCWEN LOAN SERVICING, LLC, as Initial Receivables Seller (prior to the
respective MSR Transfer Dates) and as Servicer (prior to the respective MSR
Transfer Dates) By:     Name:   Title:  

[Signatures continue]

[HLSS - Signature Page to HLSS Second Amended and Restated Receivables Sale
Agreement]



--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE FACILITY TRANSFEROR, LLC, as Depositor By:     Name:  
Title:  

[Signatures continue]

[HLSS - Signature Page to HLSS Second Amended and Restated Receivables Sale
Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first above written:

 

BARCLAYS BANK PLC, as Administrative Agent and Sole Holder of the Series
2010-ADV1 Notes

By:

   

Name:

 

Title:

 

 

WELLS FARGO SECURITIES, LLC, as Administrative Agent By:     Name:   Title:  

[End of signatures]

[HLSS - Signature Page to HLSS Second Amended and Restated Receivables Sale
Agreement]



--------------------------------------------------------------------------------

Schedule 1-A

ASSIGNMENT OF RECEIVABLES

Dated as of [                      ], 2012

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Second Amended and Restated
Receivables Sale Agreement (the “Agreement”), dated as of September 13, 2012, by
and among Ocwen Loan Servicing, LLC, a Delaware Limited Liability Company, as
initial receivables seller (prior to the MSR Transfer Date) and as servicer
(prior to the MSR Transfer Date) HLSS Holdings, LLC, a Delaware limited
liability company, as receivables seller and servicer (on and after the MSR
Transfer Date) (“HLSS”), and HLSS Servicer Advance Facility Transferor, LLC, a
Delaware limited liability company (the “Depositor”). All capitalized terms used
herein shall have the meanings set forth in, or referred to in, the Agreement.

By its signature to this Assignment, OLS hereby sells, assigns, transfers and
conveys to HLSS and its assignees, without recourse, but subject to the terms of
the Agreement, all of its right, title and interest in, to and under its rights
to reimbursement for Receivables arising under each Designated Servicing
Agreement listed on Attachment A attached hereto, existing on the date of this
Assignment and any OLS Additional Receivables arising under each Designated
Servicing Agreement listed on Attachment A, the other OLS Transferred Assets
related to such Receivables described in Section 2(a) of the Agreement, pursuant
to the terms of the Agreement, and HLSS hereby accepts such sale and/or
contribution, assignment, transfer and conveyance and agrees to transfer to OLS,
as receivables seller, the consideration set forth in the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

OCWEN LOAN SERVICING, LLC as Initial Receivables Seller (prior to the MSR
Transfer Date) and as Servicer (prior to the MSR Transfer Date)

By:

   

Name:

 

Title:

 

[Signatures continue]

[HLSS - Signature Page to Schedule 1 to HLSS Second Amended and Restated
Receivables Sale Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

HLSS HOLDINGS, LLC, as Receivables Seller (and as Servicer on or after the
respective MSR Transfer Dates) By: Home Loan Servicing Solutions, Ltd., its sole
member

By:

   

Name:

 

Title:

 

[HLSS - Signature Page to Schedule 1 to HLSS Second Amended and Restated
Receivables Sale Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first above written:

 

BARCLAYS BANK PLC, as Administrative Agent and sole Holder of the Series
2010-ADV1 Notes

By:

   

Name:

 

Title:

 

 

WELLS FARGO SECURITIES, LLC, as Administrative Agent By:     Name:   Title:  

[End of signatures]

[HLSS - Signature Page to Schedule 1 to HLSS Second Amended and Restated
Receivables Sale Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

Schedule 1-B

ASSIGNMENT OF RECEIVABLES

Dated as of [                    ], 2012

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Second Amended and Restated
Receivables Sale Agreement (the “Agreement”), dated as of September 13, 2012, by
and between among Ocwen Loan Servicing, LLC, a Delaware limited liability
company, as initial receivables seller (prior to the MSR Transfer Date) and as
servicer (prior to the MSR Transfer Date) HLSS Holdings, LLC, a Delaware limited
liability company, as receivables seller and servicer (on and after the MSR
Transfer Date) (“HLSS”), and HLSS Servicer Advance Facility Transferor, LLC, a
Delaware limited liability company (the “Depositor”). All capitalized terms used
herein shall have the meanings set forth in, or referred to in, the Agreement.

By its signature to this Assignment, HLSS hereby sells and/or contributes,
assigns, transfers and conveys to the Depositor and its assignees, without
recourse, but subject to the terms of the Agreement, all of its right, title and
interest in, to and under its rights to rights (i) to all OLS Additional
Receivables and the related OLS Transferred Assets acquired by HLSS from OLS
pursuant to the Purchase Agreement on or before the related Receivables Sale
Termination Date and (ii) to reimbursement for Receivables arising as a result
of Advances made by HLSS from time to time under each Designated Servicing
Agreement listed on Attachment A attached hereto, existing on the date of this
Assignment and any Additional Receivables arising under each Designated
Servicing Agreement listed on Attachment A, on or before the related Receivables
Sale Termination Date, and the other Transferred Assets related to such
Receivables described in Section 2(a) of the Agreement, pursuant to the terms of
the Agreement, and the Depositor hereby accepts such sale and/or contribution,
assignment, transfer and conveyance and agrees to transfer to HLSS, as
receivables seller, the consideration set forth in the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

HLSS HOLDINGS, LLC, as Receivables Seller (and as
Servicer on or after the respective MSR Transfer Dates)

By: Home Loan Servicing Solutions, Ltd., its sole

member

By:     Name:   Title:  

[Signatures continue]



--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE FACILITY

TRANSFEROR, LLC, as Depositor

By:     Name:   Title:  

[End of signatures]



--------------------------------------------------------------------------------

Attachment A to Schedule 1-A and Schedule 1-B

DESIGNATED SERVICING AGREEMENTS RELATED TO ADDITIONAL RECEIVABLES